DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a specific method for Bluetooth earphone connecting method, applied to an electronic device, comprising:
	obtaining two signal strengths between the electronic device and two Bluetooth earphones when the electronic device simultaneously connecting with the two Bluetooth earphones;
	determining one of the two Bluetooth earphones as a first earphone and the other Bluetooth earphone as a second earphone when one of the two signal strengths is less than or equal to a preset strength;
	determining whether the signal strength between the second earphone and the first earphone is greater than the signal strength between the electronic device and the second earphone; and
	keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, when the signal strength between the second earphone and the first earphone is greater than the signal strength between the electronic device and the second earphone.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed method distinguishing from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654